ORIGINAL                                                                   04/29/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: OP 20-0219


                                       OP 20-0219
                                                                          FILED
 OLIVIA K. ANACLETO,
                                                                           APR 2 9 2020
                                                                        Bowen Greenwood
              Petitioner,                                             Clerk of Supreme Court
                                                                         State of Montana


       v.
                                                                  ORDER
 RAVALLI COUNTY JUSTICE COURT,
 JENNIFER A. RAY,JUSTICE OF THE PEACE,

              Respondent.


      Petitioner Olivia K. Anacleto seeks a writ of supervisory control over the
Ravalli County Justice Court, Dept. 1, regarding the Justice Court's requirement that
Anacleto post a cash bond in Cause No. TK-705-2019-0002036.
      Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors exist making the normal appeal process inadequate, when
the case involves purely legal questions, and when the other court is proceeding under a
mistake of law and is causing a gross injustice, constitutional issues of state-wide
importance are involved, or, in a criminal case, the other court has granted or denied a
motion to substitute a judge. M. R. App. P. 14(3). Whether supervisory control is
appropriate is a case-by-case decision. Stokes v. Mont. Thirteenth Judicial Dist. Court,
2011 MT 182, ¶ 5, 361 Mont. 279, 259 P.3d 754 (citations omitted).
      According to her Petition for Writ, after Anacleto failed to appear for a jury trial
status hearing, the Justice Court forfeited Anacleto's previously posted bond and issued a
warrant for her arrest. Anacleto was arrested on that warrant on March 5, 2020 and the
court ordered her detained with bail set in the amount of $1,000 "cash only." That same
day, Anacleto filed an emergency motion to strike the cash-only bail requirement. On
March 11, 2020, prior to the court ruling on Anacleto's motion, Anacleto moved to set a
change of plea hearing. Anacleto changed her plea at hearing on March 13, 2020.
       Per Anacleto's Petition for Writ, the Justice Court never ruled upon her motion to
strike the cash-only bail requirement. Moreover, Anacleto changed her plea and the matter
is now resolved. Simply put, there is no case presently before the Justice Court over which
this Court may take supervisory control.
       Therefore,
       IT IS ORDERED that the petition for writ of supervisory control is DENIED and
DISMISSED.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner,   all   counsel   of record    in   the   Ravalli    County      Justice   Court,
Cause No. TK-705-2019-0002036, and the Honorable Jennifer A. Ray, presiding.
       DATED this 21 day of April, 2020.



                                                                Chief Justice




                                                                  Justices




                                            2